Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “determine, from the one or more extracted head orientations and the one or more extracted head positions, (i) an amount of synchronous alignment in a proportion of head objects of the head objects in a new direction within a threshold range of angles, and (ii) an amount of backwards movement in the one or more extracted head positions relative to the new direction; and 
responsive to the amount of synchronous alignment in the head objects in the new direction and the amount of backwards movement in the new direction within the threshold range of angles, control at least one camera of the one or more cameras to move towards the new direction” and with respect to claim 10; “determine, from the one or more extracted head orientations and the one or more extracted face landmark points, (i) an amount of synchronous alignment in a proportion of head objects of the head objects in a new direction within a threshold range of angles, and (ii) a change in facial expression as indicated from movement of the one or more head face landmark points; and 
responsive to the amount of synchronous alignment in the head objects in the new direction and the change in facial expression in a proportion of head objects of the head objects in a new direction within a threshold range of angles, control at least one camera of the one or more cameras to move towards the new direction”, where the closest prior art is Ribeiro et al (US 2019/0356885 A1), Li et al. (US 2018/0341814 A1), Ishidera (US 2009/0243844 A1) and Zhang et al (US 2003/0218672 A1).
Ribeiro et al is directed towards a video processor 110 continues to independently track (909) the image of the person under surveillance and the detected pattern or patterns within the video data.  The video processor 110 may also contemporaneously perform the processes described above with respect to FIGS. 2-7 to alert the person under surveillance as to suspicious activity, including potential threats, while such independent person and pattern tracking continues (see para: 0118 and abstract). 
Li et al is directed towards a surveillance system may comprise one or more computing devices and a plurality of robotic surveillance devices.  The one or more computing devices may be configured to obtain video data captured by one or more cameras.  The one or more computing devices may analyze the video data to identify two or more conditions, and associate results of the identification with respect to the two or more conditions to determine an activity category.  The one or more computing device may assign tasks to the plurality of robotic surveillance devices based on the determined activity category, see abstract.
Ishidera is directed towards a device for detecting a suspicious activity, efficiently performing surveillance of a person and vehicle detected by a surveillance camera.  The device uses signal generation means, a sensor for receiving a signal from the signal generation means, and image data taken by the camera.  The device detects mobile bodies, such as a person and a vehicle, included in an image taken by the camera and uses them as mobile body information, uses as authentication information an ID number represented by a signal received by the sensor, defines permitted activities and prohibited activities according to authorized activities corresponding to authentication information, and issues an alarm when the device detects that an activity represented by mobile body activity information is a illegal or prohibited activity, see abstract. 
Last but not least, Zhang et al is directed towards a video images representative of a conferee's head are received and evaluated with respect to a reference model to monitor a head position of the conferee.  A personalized face model of the conferee is captured to track head position of the conferee.  In a stereo implementation, first and second video images representative of a first conferee taken from different views are concurrently captured.  A bead position of the first conferee is tracked from the first and second video images.  The tracking of head-position through a personalized model-based approach can be used in a number of applications such as human-computer interaction and eye-gaze correction for video conferencing, see abstract.
However, all the listed above mentioned prior arts and applicant provided non patent literatures (as listed in IDS) either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable.  The same reasoning applies to independent claim 10 and 13, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486